Citation Nr: 1301553	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than December 19, 2008 for the award of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964 and from July 1965 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for prostate cancer, effective December 19, 2008.

The Board notes that in the February 2009 rating decision, the RO also declined to reopen claims for entitlement to service connection for erectile dysfunction and for hypertensive vascular disease.  The Veteran timely disagreed with the denials, and a Statement of the Case was issued in September 2009.  However, the Veteran's September 2009 VA Form 9 specified that he intended to only appeal the issue of entitlement to an effective date earlier than December 19, 2008 for the award of service connection for prostate cancer.  Therefore, as the Veteran did not perfect an appeal regarding his claims to reopen, those issues are not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2012). 

In October 2010 and November 2010, the Veteran submitted additional evidence in the form of lay statements.  In November 2010, he waived initial RO consideration of the newly submitted evidence.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 





FINDINGS OF FACT

1.  On December 19, 2008, the Veteran initially requested service connection for prostate cancer.

2.  The competent evidence of record reflects that the Veteran did not file either a formal or informal claim for service connection for prostate cancer prior to December 19, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 19, 2008 for the award of service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical reports, and the Veteran's statements.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.160 (2012). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2012); 38 C.F.R. § 3.151(a) (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2012). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2012).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)  (2012).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2012); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that the effective date for the grant of service connection for his prostate cancer should be earlier than December 19, 2008 because his disability initially arose prior to his date of claim.  

The Veteran was discharged from active service on July 8, 1971.  He filed an original claim for service connection for prostate cancer on December 19, 2008, more than one year after his separation from service in July 1971.  In a February 2009 rating decision, the RO granted service connection for prostate cancer, effective from the December 19, 2008 date of claim.  

No evidence or correspondence which can be construed as either a formal or informal claim for service connection for prostate cancer was filed at any time prior to December 19, 2008, as the record reflects that the Veteran did not submit any statements prior to December 19, 2008 which mentioned this disability specifically or any intent to claim benefits for such a disability.  

The Veteran argues that his effective date should be based on the date entitlement arose for service connection for his disability.  The Veteran points out that VA medical records dated from December 2006 to May 2007 show that he had elevated levels of prostate-specific antigens (PSAs) and that he was diagnosed with prostate cancer in September 2007.  He also contends that in 1988, his primary care provider had asked him if he had wanted annual follow-ups on his prostate condition, but he did not receive any prostate examinations until 2006.        

However, despite some evidence of earlier elevated PSA levels as well as an earlier diagnosis of prostate cancer, the record reflects that the Veteran did not file either a formal or informal claim for service connection for prostate cancer at any time until December 19, 2008.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek [disability benefits].").  Even if there had been evidence prior to 2006 that the Veteran had symptoms of prostate cancer, the fact remains that he did not file either a formal or informal claim for service connection for prostate cancer prior to December 19, 2008.   

Although the Veteran filed claims for service connection for other disabilities prior to 2008, there is no correspondence in the record received prior to December 19, 2008 indicating an intent to apply for service-connected benefits for prostate cancer.  Therefore, according to 38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 3.400 (2012), December 19, 2008 is the appropriate effective date for the grant of service connection for prostate cancer.  Although there is some evidence of earlier symptoms and a diagnosis, the date of claim controls as it is later than the date entitlement arose.  As a result, the Veteran is not entitled to an effective date earlier than December 19, 2008 for service connection for prostate cancer.

In summary, the law provides that the earliest effective date that may be assigned for the grant of service connection for the Veteran's prostate cancer is the date of receipt of his original claim for such disability on December 19, 2008.  See 38 U.S.C.A. § 5110(a) (West 2002); see also 38 C.F.R. § 3.400 (2012).  Consequently, an effective date earlier than December 19, 2008 is not warranted for this disability.  


ORDER

Entitlement to an effective date earlier than December 19, 2008 for the grant of service connection for prostate cancer is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


